Citation Nr: 1627682	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  10-10 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for right knee injury, to include right leg pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970 in the United States Army.  He also had additional service in the Arkansas Army National Guard from September 1989 to September 1993.  The Veteran is the recipient of numerous awards and decorations, to include the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for right leg and right knee disorders.   

In December 2010, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

While the May 2009 rating decision initially characterized the matter before the Board as two separate issues, i.e., a right leg disorder and a right knee disorder, the evidence of record reflects that the Veteran's right leg pain is part and parcel of his diagnosed right knee chondromalacia patella and has not been attributed to a separately diagnosed disability.  Moreover, the Veteran describes his right leg pain as stemming from his knee.  Therefore, the Board has recharacterized the issue on the title page of this decision to more accurately reflect the nature of the Veteran's claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his diagnosed right knee chondromalacia patella with right leg pain was incurred as a result of an injury during a period of active duty for training in November 1992.

CONCLUSION OF LAW

The criteria for service connection for right knee chondromalacia patella with right leg pain are met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for right knee chondromalacia patella with right leg pain herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The record reflects that the Veteran served in combat operations as evidenced by his receipt of the Purple Heart.  As such, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  Stated in a more specific manner, a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996). 

The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders. See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his current right knee disorder, to include residual symptoms of pain, swelling, and weakness in the right leg, is the result of either an injury sustained in combat during service in Vietnam or the result of an injury sustained after jumping from the back of a truck with a heavy pack in November 1992 while training for the Arkansas Army National Guard at Camp Shelby, Mississippi.  

While the Veteran's service treatment records do not document complaints, treatment, or diagnoses referable to a right knee or leg injury, the Board finds the Veteran's account of an in-service injury to be credible.  In this regard, a review of the record reveals that the Veteran participated in the Reserve Component Noncommissioned Officers (NCO) leadership academy at Camp Shelby in November 1992 and, in a May 1993 letter to his commander, he reported that he injured his knee during his time at Camp Shelby and could no longer continue his National Guard duties.  Furthermore, as the Veteran is the recipient of the Purple Heart for wounds received in connection with military operations against a hostile force in August 1969, his account of a knee and/or leg injury consistent with the circumstances, conditions or hardships of such service is deemed credible.  Additionally, the Veteran has reported experiencing persistent pain, weakness, and swelling in his right knee and leg since service.

Furthermore, the Veteran reported that he sought long-term, chronic treatment for his right knee with a Dr. R and Dr. H after service, but those records have since been destroyed.  See December 2010 Board hearing.  Nonetheless, a former employee of that private clinic recounted that the Veteran did in fact receive treatment from those doctors in the past, but did not relate the reason for the treatment.  See January 2012 letter.  

The Veteran received a VA examination for his right knee in February 2012.  At such time, the examiner diagnosed chondromalacia patella with the date of diagnosis unknown.  He noted the Veteran's reported history of right knee pain since 1992 when he jumped off a truck.  The examiner opined that the Veteran's right knee disorder was less likely than not incurred in or caused by service.  The rationale provided was that there was no medical evidence to connect the knee to military service as the claims file was void for complaints of the right knee while in service.
      
However, the Board found that such opinion was inadequate to decide the claim as it did not take into account the Veteran's competent and credible reports of an injury during his combat service in Vietnam and his National Guard training in November 1992.  Consequently, the Board referred the matter to the Veterans Health Administration for an expert opinion in June 2016.

Such expert opinion was obtained later in June 2016 from a VA orthopedic surgeon.  The physician review the record and found that the Veteran had a current diagnosis of right knee chondromalacia patella and right leg pain.  He further opined that it is at least 50 percent likely that the Veteran's disorders are related to his service in the Arkansas National Guard as there was a possibility that the Veteran may have sustained a chondral or osteochondral injury at that time that was either not documented or not properly worked up/evaluated.  Furthermore, the examiner also stated that it is more than 50 percent probable that the Veteran's right leg pain is related to his right knee disorder as chondromalacia patellae and associated patellofemoral syndrome of the knee can cause swelling and pain if not properly rehabilitated.  

Therefore, the Board resolves all doubt in the Veteran's favor and finds that his diagnosed right knee chondromalacia patella with right leg pain was incurred as a result of an injury during a period of active duty for training in November 1992.  Consequently, service connection for such disorder is warranted. 


ORDER

Service connection for right knee chondromalacia patella with right leg pain is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


